      Case 1:20-cv-00188-DMT-CRH Document 61 Filed 07/26/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Levi Foerderer,                               )
                                              )
               Plaintiff,                     )       ORDER
                                              )
       vs.                                    )
                                              )
North Dakota Child Support Enforcement        )
Division,                                     )       Case No. 1:20-cv-188
                                              )
               Defendant.                     )

       Plaintiff Levi Foerderer (“Foerderer”) initiated the above-captioned action against Experian

Information Solutions, Inc. (“Experian”) and TransUnion Corp. (“TransUnion”) in October 2020,

claiming they had violated certain provisions of the Fair Credit Reporting Act (“FCRA”). (Doc.

Nos. 1-4). On November 6, 20020, he filed an amended complaint in which he named the North

Dakota Child Support Enforcement Division (“NDCSED”) as an additional defendant, claiming that

it too had violated the FCRA. (Doc. No. 11). Experian and TransUnion have since been dismissed,

leaving NDCSED as the lone defendant. (Doc. Nos. 38, 41, 53, 57,60).

       On December 11, 2020, NDCSED filed a motion to dismiss Foerderer’s pleadings on

procedural grounds, i.e., a failure to satisfy the basic requirements of Fed. R. Civ. P. 8. (Doc. No.

33). In response, Foerderer filed a motion for leave to file an amended complaint. (Doc. No. 34).

On the undersigned’s recommendation, the Court denied NDCSED’s motion to dismiss without

prejudice and granted Foerderer leave to file a second amended complaint in an order dated May 5,

2021. (Doc. Nos. 51, 58).

       Meanwhile, on December 11, 2020, Foerderer filed a motion for a preliminary injunction.

(Doc. No. 32). NDCSED opposed this motion on the ground that Foerderer had little likelihood of


                                                  1
         Case 1:20-cv-00188-DMT-CRH Document 61 Filed 07/26/21 Page 2 of 2



succeeding on the merits because he had failed to state claim as a matter of law. (Doc. No. 36).

For reasons only known to the NDCSED it did not assert this ground in its motion to dismiss. (Id.).

On the undersigned’s recommendation, the Court denied Foerderer’s motion for a preliminary

injunction in another order dated May 5, 202. (Doc. No. 52, 59).

         NDCSED has yet to file an answer as it is presumably waiting for Foerderer to file his

second amended complaint. To date Foerderer has not filed a second amended complaint despite

having been granted leave to do so pursuant to the Court’s order of May 5, 202. (Doc. No. 58).

To ensure that this matter does not languish on the Court’s docket, the Court shall require Foerderer

to file his second amended complaint by August 5, 2021. He should take heed that a failure on his

part to file a second amended complaint as directed may be construed as a failure to prosecute and

could result in the recommendation from the undersigned of the dismissal of what remains this

action. If he no longer desires to pursue his claims against the NDCSED, he should so advise the

Court.

         IT IS SO ORDERED.

         Dated this 26th day of July, 2021.

                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court




                                                  2
